___________

     No. 95-2792
     ___________

Billy Grisso,                     *
                                  *
          Appellant,              *
                                  *
     v.                           *
                                  *
United States of America,         *
et al.,                           *
                                  *
          Appellees.              *

     ___________
                                      Appeals from the United States
     No. 95-2807                      District Court for the
     ___________                      Eastern District of Missouri.
                                           [UNPUBLISHED]
Melvin Leroy Tyler, et al.,       *
                                  *
          Appellants,             *
                                  *
     v.                           *
                                  *
United States of America,         *
et al.,*                          *
                                  *
          Appellees.              *



                              ___________

                   Submitted:   January 5, 1996

                        Filed: January 18, 1996
                             ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     *Official captions containing a complete list of parties is on
file and available for inspection in the Office of the Clerk of the
Court, United States Court of Appeals for the Eighth Circuit.
     In these consolidated appeals, inmates at the Farmington
Correctional Center appeal from the district court's1 order
dismissing their complaint against federal and state officials,
claiming the withdrawal of financial assistance for higher
education subjected them to cruel and unusual punishment,
invidiously discriminated against a subclass of minority inmates,
and denied them due process and equal protection. Having carefully
reviewed the record, we conclude that no error of law appears and
that the district court correctly denied relief.


     Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47A(a).


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.